     Case 3:20-cv-00236-MMD-CLB Document 3 Filed 04/17/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     ANTHONY BROOKS,                                      Case No. 3:20-cv-00236-MMD-CLB
4                                            Plaintiff                    ORDER
5            v.
6     GETTERE,
7                                         Defendant
8
9    I.     DISCUSSION

10          On April 16, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a notice of complaint. (ECF No. 1-1). Plaintiff has not

12   filed a complaint or an application to proceed in forma pauperis in this matter.

13          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a

14   complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff until June

15   15, 2020 to submit a complaint to this Court.

16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

17   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

18   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

19   inmate must submit all three the following documents to the Court:

20          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

21          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

22          page 3),

23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

24          official (i.e. page 4 of this Court’s approved form), and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the

26   previous six-month period.

27          The Court will grant Plaintiff a one-time opportunity to file a complaint and a fully

28   complete application to proceed in forma pauperis containing all three of the required
     Case 3:20-cv-00236-MMD-CLB Document 3 Filed 04/17/20 Page 2 of 3



1    documents, or in the alternative, pay the full $400 filing fee for this action on or before
2    June 15, 2020. Absent unusual circumstances, the Court will not grant any further
3    extensions of time. If Plaintiff is unable to file a complaint and a fully complete application
4    to proceed in forma pauperis with all three required documents or pay the full $400 filing
5    fee on or before June 15, 2020, the Court will dismiss this case without prejudice for
6    Plaintiff to file a new case with the Court when Plaintiff is able to file a complaint and able
7    to acquire all three of the documents needed to file a fully complete application to proceed
8    in forma pauperis or pay the full $400 filing fee. To clarify, a dismissal without prejudice
9    means Plaintiff does not give up the right to refile the case with the Court, under a new
10   case number, when Plaintiff is able to file a complaint and has all three documents needed
11   to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff may
12   choose not to file an application to proceed in forma pauperis and instead pay the full
13   filing fee of $400 on or before June 15, 2020 to proceed with this case.
14   II.    CONCLUSION
15          For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to
16   this Court on or before June 15, 2020.
17          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
18   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
19   Clerk of the Court will also send Plaintiff a copy of his notice of complaint. (ECF No. 1-
20   1).
21          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
22   approved form application to proceed in forma pauperis by an inmate, as well as the
23   document entitled information and instructions for filing an in forma pauperis application.
24          IT IS FURTHER ORDERED that on or before June 15, 2020, Plaintiff will either
25   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
26   administrative fee) or file with the Court:
27          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
28          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two



                                                   -2-
     Case 3:20-cv-00236-MMD-CLB Document 3 Filed 04/17/20 Page 3 of 3



1           signatures on page 3),
2           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
3           official (i.e. page 4 of this Court’s approved form), and
4           (3) a copy of the inmate’s prison or jail trust fund account statement for the
5    previous six-month period.
6           IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully
7    complete application to proceed in forma pauperis with all three documents or pay the full
8    $400 filing fee for a civil action on or before June 15, 2020, the Court will dismiss this
9    action without prejudice for Plaintiff to refile the case with the Court, under a new case
10   number, when Plaintiff is able to file a complaint and has all three documents needed to
11   file a complete application to proceed in forma pauperis or pays the full $400 filing fee.
12          DATED: April 17, 2020.
13
14                                             UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22   .
23
24
25
26
27
28



                                                 -3-
